Case 9:20-cv-80717-DMM Document 19 Entered on FLSD Docket 10/15/2020 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 20-80717-CV-MIDDLEBROOKS/Brannon

  VERONICA BRAYMAN,

                 Plaintiff,

  v.

  STATE FARM BANK, F.S.B.,

              Defendant.
  __________________________________/

                                     ORDER CLOSING CASE

         THIS CAUSE comes before the Court upon the Parties’ Joint Stipulation of Dismissal with

  Prejudice (“Stipulation”) (DE 18), filed on October 13, 2020. The Court congratulates the Parties

  on their amicable resolution of this matter and notes that pursuant to Anago Franchising, Inc. v.

  Shaz, LLC, 677 F.3d 1272 (11th Cir. 2012), the Parties’ Stipulation is self-executing and no order

  of the Court is required to dismiss this action. Accordingly, it is hereby

         ORDERED and ADJUDGED that

         (1) The above-styled action is DISMISSED WITH PREJUDICE.

         (2) The Clerk of Court shall CLOSE this CASE and DENY all pending motions AS

               MOOT.

         SIGNED in Chambers in West Palm Beach, Florida, this 15th day of October, 2020.




                                                               Donald M. Middlebrooks
                                                               United States District Judge


  Copies to:     Counsel of Record
